Exhibit Southern Company EPS Earnings Analysis Three Months Ended June 2010 Cents Description 0.04 Retail Sales 0.02 Retail Revenue Impacts 0.04 Weather 0.01 Non-Fuel Revenues (0.07) Non-Fuel O&M 0.01 Depreciation & Amortization 0.01 Interest Expense 0.01 Taxes $0.07 Total Traditional Operating Companies 0.00 Southern Power (0.03) Parent and Other (0.03) Increase in Shares $0.01 Total Change in QTD EPS Notes - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
